Citation Nr: 1015767	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an enlarged heart 
(cardiomegaly).

3.  Entitlement to service connection for angina, also 
claimed as pain or pressure in the chest and palpitation or 
pounding heart.

4.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the left leg, also claimed as cramps.

5.  Entitlement to service connection for an unspecified 
disorder manifested by excessive bleeding after injury.

6.  Entitlement to service connection for an unspecified 
disorder manifested by a reaction to serum, drugs, or 
medicine (unspecified), claimed due to service immunizations.

7.  Entitlement to service connection for chronic obstructive 
respiratory disease (COPD).

8.  Entitlement to service connection for chronic emphysema.

9.  Entitlement to service connection for prostatitis.

10.  Entitlement to service connection for an unspecified 
upper gastrointestinal disorder, claimed as secondary to 
prostatitis and alcohol.  

11.  Entitlement to service connection for an unspecified 
liver disorder, claimed as secondary to prostatitis and 
alcohol.  

12.  Entitlement to service connection for an unspecified 
lower gastrointestinal disorder, claimed as secondary to 
prostatitis and alcohol.  

13.  Entitlement to service connection for an unspecified 
disorder manifested by dizziness and vertigo.

14.  Entitlement to service connection for an unspecified ear 
nose and throat (ENT) disorder.

15.  Entitlement to service connection for vascular and 
tension headaches.

16.  Entitlement to service connection for an unspecified 
venereal disease.

17.  Entitlement to service connection for excessive alcohol 
consumption.

18.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psycho-physiological musculoskeletal reaction.  




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 11, 1959 
to May 12, 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO denied a claim for service 
connection for residuals of head injury in May 1979.  It then 
denied applications to reopen that claim in November 1988, 
January 1989, April 1991, and January 1995.  However, none of 
those decisions addressed the specific claim for service 
connection for muscle and tension headaches.  Indeed, the RO 
referred only to a scalp laceration in service.  Accordingly, 
like the RO, the Board has characterized the issue as a claim 
on the merits, and not as an application to reopen.  That 
claim, as well as the claim for service connection for 
dizziness and vertigo, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service, was not 
manifest to a compensable degree within a year of discharge, 
and is not related to service.

2.  An enlarged heart was not manifest in service, was not 
manifest to a compensable degree within a year of discharge, 
and is not related to service.

3.  The Veteran's heart was found to be normal at discharge; 
angina, pain or pressure in the chest and palpitation or 
pounding heart was not manifest to a compensable degree 
within a year of discharge, and is not related to service.

4.  DVT of the left leg was not manifest in service, and is 
not related to service.

5.  A disorder manifested by excessive bleeding after injury 
is not related to service.

6.  A disorder manifested by a reaction to serum, drugs, or 
medicine is not related to service.

7.  COPD was not manifest in service, and is not related to 
service.

8.  Chronic emphysema was not manifest in service, and is not 
related to service.

9.  Prostatitis was not manifest in service, and is not 
related to service.

10.  An upper gastrointestinal disorder, claimed as secondary 
to prostatitis and alcohol, was not present in service, did 
not become manifest to a compensable degree within a year of 
discharge, and is not related to service, or to any service-
connected disease or injury.  

11.  A liver disorder, claimed as secondary to prostatitis 
and alcohol, is not related to service or to any service-
connected diseae or injury.  

12.  A lower gastrointestinal disorder, claimed as secondary 
to prostatitis and alcohol, is not related to service, or to 
any service-connected disease or injury.  

13.  An ENT disorder is not related to service.

14.  A venereal disease is not related to service.

15.  Excessive alcohol consumption is not related to service. 

16.  In an unappealed May 1979 rating decision, the RO denied 
service connection for psycho-physiological musculoskeletal 
reaction. 

17.  The evidence associated with the claims file subsequent 
to the May 1979 rating decision is cumulative or redundant of 
evidence already of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service; such incurrence or aggravation is not presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  An enlarged heart was not incurred in or aggravated by 
service; such incurrence or aggravation is not presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Angina, pain or pressure in the chest and palpitation or 
pounding heart were not incurred in or aggravated by service; 
such incurrence or aggravation is not presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  DVT of the left leg was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  A disorder manifested by excessive bleeding after injury 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  A disorder manifested by a reaction to serum, drugs, or 
medicine was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

8.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

9.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  An upper gastrointestinal disorder was not incurred in 
or aggravated by service, and is not proximately due to or 
the result of a service-connected disability; a gastric ulcer 
is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

11.  A liver disorder was not incurred in or aggravated by 
service; cirrhosis of the liver is not presumed to have been 
so incurred or aggravated; a liver disorder is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

12.  A lower gastrointestinal disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

13.  An ENT disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009). 

14.  A venereal disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009). 

15.  A disorder manifested by excessive alcohol consumption 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

16.  Since the RO's May 1979 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for psycho-physiological 
musculoskeletal reaction is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered 
because the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice 
not required when, as a matter of law, entitlement to the 
benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance 
with regard to a claim requesting a benefit to which the 
claimant is not entitled as a matter of law).  As discussed 
below, the facts are not in dispute regarding the claim for 
service connection for excessive alcohol consumption; 
instead, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations.  The 
VCAA is therefore inapplicable and need not be considered 
with regard to that claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Regarding the other claims, under the VCAA, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In pre rating letters sent in October 2007 and April 2008, 
the RO notified the Veteran of the evidence needed to 
substantiate his claims.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim(s), in the above letters.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  

The Veteran has not been provided with a VA examination as to 
the etiology of his claims.  Under the VCAA, VA must provide 
an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated 
with service is low.  McLendon, 20 Vet. App. at 83; Locklear 
v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, regarding the claims for service connection for 
hypertension, an enlarged heart, DVT of the left leg, COPD, 
chronic emphysema, prostatitis, no examination was required 
because there was no personal injury suffered or disease 
contracted in line of duty.  Regarding the claims for service 
connection for angina, pain or pressure in the chest, and 
palpitation or pounding heart, an unspecified disorder 
manifested by excessive bleeding after injury, an unspecified 
disorder manifested by a reaction to serum, drugs, or 
medicine, and an unspecified venereal disease, although the 
Veteran noted these items on his report of medical history, 
for reasons discussed below, the Board has found that there 
was no personal injury suffered or disease contracted in line 
of duty regarding those claims.  Regarding the claim for 
service connection for an unspecified ENT disorder, no 
examination is necessary because the Veteran does not have a 
current disability or symptoms thereof that may be related to 
a disease or injury noted in service.  Regarding the claims 
asserted to be secondary to prostatitis, no examination was 
necessary because prostatitis is not a service-connected 
disability.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular-renal disease, 
including hypertension, cirrhosis of the liver, and gastric 
ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  For hypertension to be considered manifested to a 
compensable degree, the evidence must show diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes initially, regarding the claim for service 
connection for excessive alcohol consumption, the law 
provides that no compensation shall be paid if a disability 
is the result of a Veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); 
see also VAOPGPREC 2-97 (January 16, 1997).  The law also 
precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  

The Veteran has provided no explanation as to why he believes 
that service connection for excessive alcohol consumption 
should be granted.  As such, the Board concludes that there 
is no dispute as to the facts, and the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Turning to the other claims, after review of the medical and 
lay evidence, the Board concludes that service connection is 
not in order for any of the claimed disabilities.  We base 
this conclusion in part on the service treatment records, 
which reveal no pertinent chronic diagnoses in service, and 
normal examination results at discharge.  While the Veteran 
was treated for chest pain with exertion in September 1959, 
this was initially attributed to an anxiety reaction.  After 
further evaluation in subsequent days, diagnoses included a 
cold, sinusitis, streptococcus infection, and upper 
respiratory infection.  However, no chronic respiratory or 
cardiovascular disorder was diagnosed, and x-rays of the 
chest were normal in September 1959.  At discharge, the 
Veteran's blood pressure was recorded as 110/72.  

Also at discharge, the Veteran filled out a pre-printed 
record of medical history.  The form lists, among other 
items: ear, nose, or throat trouble, frequent or severe 
headache, pain or pressure in chest, palpitation or pounding 
heart, excessive bleeding after injury, cramps in your legs, 
stomach, liver or intestinal trouble, any reaction to serum, 
drug, or medicine, venereal disease, excessive drinking 
habit.  The Veteran left checks indicating yes next to these 
items, without further elaboration and without comment from 
the examiner.  That report reflects no history of shortness 
of breath, chronic cough, high or low blood pressure, or 
frequent indigestion, 

Significantly, there is no other reference in the service 
records to complaint of or treatment for cramps in the legs, 
stomach, liver, or intestinal trouble, excessive bleeding 
after injury, or excessive drinking habit.  Also significant, 
regarding the claimed reaction to serum, drug, or medicine, 
and venereal disease, serology results at discharge reveal 
that a cardiolipin microflocculation test for syphilis was 
negative.  In addition, a blood test was administered in 
September 1959, with no abnormal findings.  Indeed, although 
the Veteran indicated that he had a history of the above 
problems, the examination at discharge was normal for all 
systems.  Thus, while the Veteran checked a number of items 
on his medical history report at discharge that were not 
checked on the report at entry, fewer than 12 months earlier, 
the basis for the Veteran's report is not otherwise 
demonstrated in the treatment records.  

While the Veteran is competent to report his symptoms, which 
is essentially what he was doing on the above-noted form, the 
Board must weigh and evaluate his contentions in light of the 
other evidence.  The Veteran has not explained why he did not 
seek treatment for these problems in service, or why he did 
not elaborate as to details, even though the form contained a 
section for such elaboration.  Indeed, the Veteran wrote good 
health in this section, indicating to the Board that he was 
not experiencing the claimed symptoms at the time.  This is 
further supported by the fact that the examiner made no 
comment regarding the Veteran's selections, writing simply, 
usual childhood diseases, no residual, balance of medical 
history is essentially negative. 

In sum, while the Veteran is competent to describe his 
symptoms at discharge, his report conflicts with the other 
evidence, including his own written statement on the report.  
Moreover, he has provided no detail as to when he experienced 
the reported symptoms, and why he did not seek treatment.  
The report of examination for discharge is thus more 
persuasive regarding his condition at that time.  

Also significant to the Board's conclusion, while the Veteran 
was discharged in 1960, he did not file a claim until 1979, 
almost 20 years later.  At that time, he was only seeking 
service connection for head and knee injuries.  Those claims 
were denied; and, over the subsequent years, the Veteran 
repeatedly attempted to reopen those claims.  Applications to 
reopen the claims were denied by the Board in June 2005, and 
the Veteran appealed that decision to the Court, thus 
demonstrating that he understood the procedure for pursuing 
VA disability claims, and made use of it in situations where 
he believed he had a service-connected disability.  However, 
during this period, the Veteran did not mention any of the 
issues he is currently claiming, with the possible exception 
of headaches, which is addressed in the remand below.  These 
claims were only raised after, in the course of his appeal to 
the Court, the Veteran requested and obtained copies of his 
service treatment records.  He then promptly submitted the 
current claim (more than 47 years after service discharge), 
listing verbatim the items he had checked off on the pre-
printed medical history form in 1960.  Thus, it would appear 
that the Veteran's current claims are prompted more by a 
recent reminder of items he long ago noted in service than by 
any current or continuous symptomatology.  

Also supportive of the Board's finding, the initial post-
service VA examination in May 1979 reveals complaints related 
to the Veteran's head and knees, as well as his cervical and 
lumbar spine; however, results were unremarkable for chest, 
lungs, heart, and abdomen, with no abnormalities noted.  
While the Veteran's blood pressure was noted to be 170/120, 
200/140, and 180/130, the Veteran reported that he was told 
he had hypertension 3 or 4 years prior, and was taking no 
treatment.  While chest x-rays revealed possible left 
ventricular hypertrophy and ischemia, neither the Veteran nor 
the examiner attributed these findings to service at that 
time.  

Regarding the upper G.I. tract, an October 1987 hospital 
record reveals that the Veteran had peptic ulcer disease.  
However, an endoscopy was performed in October 2000, 
revealing no evidence of significant pathology in the stomach 
and duodenum.  There is no medical opinion that purports to 
relate the diagnosis to service.  

The first post-service reference to ENT difficulties is in a 
December 1993 VA treatment record, where the Veteran reported 
problems with his throat, sore itching and coughing.  A 
September 2000 ENT clinic note includes a report of dysphonia 
for 2 months.  In October 2000, a vocal cord mass was 
identified as a probable hemorrhagic polyp.  The lesion was 
removed in December 2000.  However, these findings occurred 
many years after service, and there is no medical opinion 
that purports to relate any current ENT disability to 
service.  Indeed, there is no medical opinion that purports 
to relate any of the claimed symptomatology to service.  

While the Veteran apparently believes that each claimed 
disability is related to service, he has provided little 
explanation for this belief.  Despite submitted an 11-page 
statement with his claim, he provided little more than a 
recitation of his service treatment records.  He has 
subsequently resubmitted that statement numerous times; 
however, no additional explanation has been provided.  As 
such, the Veteran's notations at discharge and his current 
account are not given any probative weight in comparison to 
the negative examination results at discharge and in May 
1979, in comparison to the Veteran's silence for so many 
years after service even while pursuing other claims, and in 
comparison to the lack of any competent evidence that relates 
any current claimed disability to service.  

In sum, while the Veteran reported certain symptomatology at 
discharge, all pertinent systems were found to be normal, the 
Veteran did not file a claim for more than 47 years, even 
though he sought service connection for other claims, and the 
evidence deemed credible and most persuasive by the Board 
does not relate any of the claimed disabilities to service.  

The Board also notes, regarding, the claimed DVT, an 
unspecified disorder manifested by excessive bleeding after 
injury, an unspecified disorder manifested by a reaction to 
serum, drugs, or medicine, COPD, chronic emphysema, 
prostatitis, an unspecified liver disorder, an unspecified 
lower gastrointestinal disorder, an unspecified ENT disorder, 
and an unspecified venereal disease, there is no current 
diagnosis of these conditions.  The Board recognizes that the 
Court has held that the presence of a disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Application to Reopen

A claim for service connection for psycho-physiological 
musculoskeletal reaction was previously denied by the RO in 
May 1979 because it was not noted in service and was not 
related to service.  At the time of the May 1979 decision, 
the record contained the service treatment records, and the 
report of a VA examination, as well as the Veteran's claim 
and contentions.  The service treatment records showed no 
complaint or treatment for the claimed condition, as well as 
normal psychiatric findings at discharge.  The Veteran's 
profile rating for psychiatric fitness was 1.  Then, as now, 
the number 1 indicated that an individual possessed a high 
level of medical fitness and, consequently, was medically fit 
for any military assignment.  Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  The Veteran stated at discharge that 
he had no history of depression or excessive worry, or 
nervous trouble of any sort.  The evidence of record in May 
1979 also did not contain a competent opinion purporting to 
relate the claimed diagnosis to service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Veteran filed his application to reopen in October 2007.  
Pertinent to applications filed after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

However, evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously before agency 
decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

Added to the claims file following the May 1979 RO decision 
are additional treatment records and additional written 
statements from the Veteran.  

Based on the record, the Board finds that new and material 
evidence has not been received to reopen the claim.  The 
Veteran's assertions that the claimed disability is related 
to service had previously been voiced and were considered by 
the RO; the more recent assertions are therefore cumulative.  

Recent medical evidence does not discuss the claimed 
condition, and is therefore neither pertinent nor new and 
material.  

Pertinently, the record currently, as in May 1979 does not 
contain competent evidence that purports to relate the post-
service diagnosis of psycho-physiological musculoskeletal 
reaction to service.  Accordingly, none of the evidence added 
to the file since the prior rating decision is new and 
material for the purpose of reopening the claim.


ORDER

Service connection for hypertension is denied.

Service connection for cardiomegaly is denied.

Service connection for angina, also claimed as pain or 
pressure in the chest and palpitation or pounding heart, is 
denied.

Service connection for DVT of the left leg, also claimed as 
cramps, is denied.

Service connection for an unspecified disorder manifested by 
excessive bleeding after injury is denied.

Service connection for an unspecified disorder manifested by 
a reaction to serum, drugs, or medicine (unspecified), 
claimed due to service immunizations, is denied.

Service connection for COPD is denied.

Service connection for chronic emphysema is denied.

Service connection for prostatitis is denied.

Service connection for an unspecified upper gastrointestinal 
disorder, claimed as secondary to prostatitis and alcohol, is 
denied.  

Service connection for an unspecified liver disorder, claimed 
as secondary to prostatitis and alcohol, is denied.  

Service connection for an unspecified lower gastrointestinal 
disorder, claimed as secondary to prostatitis and alcohol, is 
denied.  

Service connection for an unspecified ENT disorder is denied.

Service connection for an unspecified venereal disease is 
denied.

Service connection for excessive alcohol consumption is 
denied.

The application to reopen the claim of entitlement to service 
connection for psycho-physiological musculoskeletal reaction 
is denied.  




REMAND

Service treatment records reveal that the Veteran was treated 
for a severe laceration on the left side of the skull in 
November 1959.  While a concussion was not noted, the Veteran 
reported to the examiner that he didn't remember what had 
happened.  The initial post-service VA examination in May 
1979 reveals the Veteran's account that he slipped and fell 
and struck the left side of his head in service.  The 
examiner noted that, he apparently was stunned, but had no 
true loss of consciousness.  However, x-rays taken at that 
time revealed a possible old skull fracture, just posterior 
to the left mastoid.  Post-service records also show 
complaints of dizziness and vertigo.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear, 20 Vet. 
App. 410; McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

Here, the evidence clearly demonstrates an injury to the 
scalp in service.  The evidence also indicates a possible 
skull fracture; and the Board concludes that the in-service 
injury may be related to current complaints of headaches and 
dizziness.  Thus, a medical opinion is necessary to resolve 
these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current disabilities manifested by 
headaches and/or dizziness and vertigo.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses 
and provide an opinion as to whether there 
is a 50 percent or better probability that 
any identified disorder is related to 
service.  The supporting rationale for all 
opinions expressed must also be provided.

2.  If either benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


